UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4401



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

           versus


MILLIS SHAKILYA BRYSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-96-7)


Argued:   December 2, 2005              Decided:     December 21, 2005


Before WILKINS, Chief Judge, LUTTIG, Circuit Judge, and Walter D.
KELLEY, Jr., United States District Judge for the Eastern District
of Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Thomas Norman Cochran, Assistant Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North Carolina,
for Appellant.    Thomas Richard Ascik, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North
Carolina, for Appellee. ON BRIEF: Gretchen C. F. Shappert, United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Defendant-appellant Millis Shakilya Bryson was sentenced to

two years in federal prison after the district court found that he

had   violated   the   conditions   of    supervised   release   previously

imposed upon him pursuant to his conviction for violating the

federal prohibition against possession of a firearm by a felon. He

appeals, claiming that the maximum statutory period of supervised

release had elapsed before his violations occurred and that the

district court therefore lacked jurisdiction to return him to

prison for two more years.

      Appellant’s entire claim rests on an erroneous belief as to

the end date of the supervised release period.               Appellant was

subject to the maximum three year supervised release period, which

was originally scheduled to end on April 22, 2001.           J.A. 17.   But

because appellant was incarcerated in state prison for a period of

51 months and 22 days –- from December 9, 1999, to January 16,

2004, and from February 23, 2004, to May 8, 2004, J.A. 17 –- the

supervised release period was tolled for that amount of time

pursuant to 18 U.S.C. § 3624(e).         51 months and 22 days after April

22, 2001, is August 14, 2005.

      Appellant has relied on the probation officer’s erroneous

calculation that, after tolling, the supervised release period was

scheduled to end on September 13, 2004.        J.A. 35-36.   This reliance

has caused appellant to argue mistakenly that his violations of the


                                    -2-
supervised release conditions occurred after his supervised release

period had ended.      The violations, which occurred on September 28,

2004, and January 15, 2005, J.A. 113-14, plainly occurred before

August   14,   2005.     The   district   court   therefore   clearly   had

jurisdiction to revoke appellant’s supervised release and sentence

him to two years in prison.      The judgment of the district court is

affirmed.

                                                                 AFFIRMED




                                    -3-